Title: Mary Smith Cranch to Abigail Adams, 16 October 1791
From: Cranch, Mary Smith
To: Adams, Abigail


My dear Sister
Braintree [16] october [1791]
I wrote you last Sunday by Doctor Welsh & your son who were here & sent it to new-york where you now are I suppose. I hope you found the Letter when you arriv’d as your Sympathytick heart would be in some measure reliev’d by the favourable account I gave you of mr Cranchs Leg— since that time it has continu’d to descharge well the mortified parts have been seperateing from the sound flesh & are now almost all come of but it has become such an offencive sore to dress as you scarcly can conceive of tis very painful too at times: I have dress’d it alone to day for the first time since it began to discharge in such a manner— tis still Bath’d once a day— Tis a slow & I fear will be a long peice of work before tis well we feed him yet with Bark & wine but not in such quantitys as at first— some parts of the Leg are heal’d but there is now a sore from the knee to the ancle. there are but two places which appear deep every part where the Blisters were not cut is sound— The swelling has in a manner left the Limb— he cannot walk a step nor bear his weight upon it yet his appetite is good
What charming Weather you have had for your journey I hope you all feel the better for your ride & that you will find all your Freinds in health & mrs Brisler recover’d—
Polly Tailor is with us waiting for Madam Jeffery to send for her. She sent her wood She was ready to wait upon her & wonders that she is not sent for
cousin Betsy Smith is with mrs Norton who was well yesterday
Deacon Adams is dangerously sick with a slow Lung fever
Mr Shaw is gone to Barnstable & to the ordination of mr Simkins Sister Shaw was well but poor Billy grows worse I design to perswaid Mr Shaw to let mr Hughs see him— that man certainly has a faculty of seting Bones beyond many who are better theorests than himself
William return’d last monday to haverhill & you must think my dear sister that I feel very lonely—but I hope the danger from mr Cranchs Leg is not so great as it was— tis a terrible sore now but it has been so much worse that I cannot help being incourag’d about it—but I hope I shall be resign’d be the event what it may— The support & kindness of my dear sister while she was here was a cordial to my spirits. & tho absent that she bears us upon her mind is a constant feast to my Soul— good grant that your health may be restor’d & that your Life so precious to us as well as to your own Family may be prolong’d many years yet to come & that we may have another happy meeting when the spring opens upon us—
Mr Cranch send his Love to mr Adams & you & begs me to renew his thanks for all your kindnesses & attentions
Lucy send her Duty & Love mr Adams I hope has not had a return of his dissorder I hop’d to have heard of you from some of your stages but I have not
Polly found half a dozen Tea spoons in the closet after you went away which she thought she had put up they are here with your other plate. She has put a hook upon the Kitchen chamber door or rather upon the door at the foot of the Stairs which effectually secures all the garrets— upon the wash house we shall put a Lock I have sent to mr Pratt for sea-weed to stop the cellar doors & bank the house. Polly has nail’d up all the Gates but the cow yard gate
I have your Pigs & hope to make fine ones of them— If there is any thing else I can do for you pray let me know it, nothing can give me more pleasure than to be able to discharge some of the obligations confer’d upon your / grateful & affectionate Sister
Mary Cranch
